UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THETRANSITION PERIOD Fromto Commission File Number 1-8676 FANSTEEL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-1058780 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 570 Lake Cook Road, Suite 200 Deerfield, Illinois 60015 (Address of principal executive offices and zip code) (847) 689-4900 (Registrant’s Telephone Number, Including Area Code) Indicate by checkmark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesxNoo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2007 Common Stock, $.01 par value 3,420,000 shares 1 FANSTEEL INC. FORM 10-Q – INDEX June 30, 2007 PART I. FINANCIAL INFORMATION Page No. Item 1 Consolidated Financial Statements Consolidated Statement of Operations (unaudited) – Three months ended June 30, 2007 and 2006; six months ended June 30, 2007 and 2006 3-4 Consolidated Balance Sheet – June 30, 2007 (unaudited) and December 31, 2006 5-6 Consolidated Statement of Cash Flows (unaudited) – Six months ended June 30, 2007 and six months ended June 30, 2006 7 Notes to Unaudited Consolidated Financial Statements 8-15 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 16-29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 30 PART II OTHER INFORMATION Item 1 Legal Proceedings 31-33 Item 1A Risk Factors 33-35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults Upon Senior Securities 35 Item 4 Submission of Matters to a Vote of Security Holders 35 Item 5 Other Information 36 Item 6 Exhibits 36 Signatures 37 Exhibit 10.1 Letter to Vice President and Chief Financial Officer Regarding Non-renewal of Employment Contract Exhibit 31.1 Certifications- Gary L. Tessitore Exhibit 31.2 Certifications- R. Michael McEntee Exhibit 32.1 Certification 2 Index PART I.FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Fansteel Inc. Consolidated Statement of Operations (Unaudited) Three Months Three Months Ended Ended June 30, 2007 June 30, 2006 Net Sales $ 19,208,510 $ 17,310,193 Cost and Expenses Cost of products sold 16,025,143 14,419,478 Selling, general and administrative 2,579,688 1,703,204 18,604,831 16,122,682 Operating Income 603,679 1,187,511 Other Income (Expense) Interest expense (392,625 ) (374,063 ) Other (12,406 ) 11,382 (405,031 ) (362,681 ) Income from Continuing Operations Before Income Taxes 198,648 824,830 Income Taxes - - Net Income from Continuing Operations 198,648 824,830 Loss from Discontinued Operations (1,082,908 ) (1,022,368 ) Net Loss $ (884,260 ) $ (197,538 ) Weighted Average Number of Common Shares Outstanding 3,420,000 3,420,000 Basic and Diluted Net Income (Loss) per Sharea Continuing operations $ 0.06 $ 0.24 Discontinued operations (0.32 ) (0.30 ) Net income (loss) $ (0.26 ) $ (0.06 ) a Basic earnings per share and diluted earnings per share are the same. See Notes to Consolidated Financial Statements 3 Index Fansteel Inc. Consolidated Statement of Operations (Unaudited) Six Months Six Months Ended Ended June 30, 2007 June 30, 2006 Net Sales $ 37,541,306 $ 33,881,833 Cost and Expenses Cost of products sold 31,606,554 28,987,381 Selling, general and administrative 4,136,805 3,275,944 35,743,359 32,263,325 Operating Income 1,797,947 1,618,508 Other Income (Expense) Interest expense (760,614 ) (694,006 ) Other (54,067 ) 6,054 (814,681 ) (687,952 ) Income from Continuing Operations Before Income Taxes 983,266 930,556 Income Taxes - - Net Income from Continuing Operations 983,266 930,556 Loss from Discontinued Operations (1,878,243 ) (1,843,466 ) Net Loss $ (894,977 ) $ (912,910 ) Weighted Average Number of Common Shares Outstanding 3,420,000 3,420,000 Basic and Diluted Net Income (Loss) per Sharea Continuing operations $ 0.29 $ 0.27 Discontinued operations (0.55 ) (0.54 ) Net income (loss) $ (0.26 ) $ (0.27 ) a Basic earnings per share and diluted earnings per share are the same. See Notes to Consolidated Financial Statements 4 Index Fansteel Inc. Consolidated Balance Sheet June 30, December 31, 2007 2006 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 17,655 $ 17,672 Accounts receivable, less allowance of $471,000 and $408,000 at June 30, 2007 and December 31, 2006, respectively 11,274,662 11,449,317 Inventories Raw material and supplies 1,496,809 1,285,758 Work-in process 7,769,792 7,525,358 Finished goods 473,716 549,687 Total inventories 9,740,317 9,360,803 Prepaid expenses 801,568 1,466,475 Total current assets 21,834,202 22,294,267 Property, plant and equipment Land 917,419 917,419 Buildings 4,027,296 4,027,059 Machinery and equipment 7,658,021 7,092,493 12,602,736 12,036,971 Less accumulated depreciation 3,644,638 3,162,552 Net property, plant and equipment 8,958,098 8,874,419 Other assets Deposits 710,002 880,450 Reorganization value in excess of amounts allocable to identified assets 12,893,734 12,893,734 Property held for sale 1,802,500 1,802,500 Other 317,601 289,796 Total other assets 15,723,837 15,866,480 $ 46,516,137 $ 47,035,166 See Notes to Consolidated Financial Statements 5 Index See Notes to Consolidated Financial StatementsFansteel Inc. Consolidated Balance Sheet June 30, December 31, 2007 2006 (Unaudited) LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities Accounts payable $ 8,902,311 $ 8,459,078 Accrued liabilities 6,669,082 6,440,003 Short-term borrowings 14,025,169 13,357,786 Current maturities of long-term debt 1,045,804 1,062,750 Total current liabilities 30,642,366 29,319,617 Long-term debt 4,228,132 4,838,630 Other liabilities Environmental remediation 21,923,817 22,428,823 Non-current pension liability 917,872 917,872 Total other liabilities 22,841,689 23,346,695 Total liabilities 57,712,187 57,504,942 Minority interest 166,804 - Shareholders' equity (deficit) Common stock, par value $0.01 34,200 34,200 Authorized 3,600,000 shares, issued and outstanding 3,420,000 Capital in excess of par value 296,314 296,314 Accumulated deficit (11,345,136 ) (10,450,159 ) Other comprehensive loss Foreign currency translation (5,068 ) (6,967 ) Accumulated unfunded pension liability (343,164 ) (343,164 ) Total other comprehensive loss (348,232 ) (350,131 ) Total shareholders’ deficit (11,362,854 ) (10,469,776 ) Total liabilities and shareholders' deficit $ 46,516,137 $ 47,035,166 See Notes to Consolidated Financial Statements 6 Index Fansteel Inc. Consolidated Statement of Cash Flows (Unaudited) Six Months Six Months Ended Ended June 30, 2007 June 30, 2006 Cash Flows From Operating Activities: Net loss $ (894,977 ) $ (912,910 ) Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation and amortization 482,086 487,362 Compensation expense 166,804 - Accretion on long-term debt and other liabilities 113,560 166,902 Loss from discontinued operations 1,878,243 1,843,466 Change in assets and liabilities: Decrease (increase) in accounts receivable 174,655 (1,690,927 ) (Increase) in inventories (379,514 ) (1,987,395 ) Decrease in prepaid expenses 666,108 455,203 Increase in accounts payable and accrued liabilities 605,725 2,443,198 (Decrease) increase in income taxes payable (3,468 ) 692 Decrease (increase) in other assets 142,643 (27,811 ) Net cash provided by operating activities 2,951,865 777,780 Cash Flows From Investing Activities: Capital expenditures (565,765 ) (619,425 ) Net cash used in investing activities (565,765 ) (619,425 ) Cash Flows From Financing Activities: Proceeds from short-term borrowing 667,240 2,265,498 Payments on long-term debt (154,075 ) (146,363 ) Net cash provided by financing activities 513,165 2,119,135 Net Increase in Cash and Cash Equivalents from Continuing Operations 2,899,265 2,277,490 Cash Flows of Discontinued Operations: Operating cash flows (2,899,282 ) (2,473,354 ) Total Cash Flows of Discontinued Operations (2,899,282 ) (2,473,354 ) Net Decrease in Cash and Cash Equivalents (17 ) (195,864 ) Cash and Cash Equivalents at Beginning of Period 17,672 791,453 Cash and Cash Equivalents at End of Period $ 17,655 $ 595,589 Supplemental disclosures of cash flow information: Cash paid during the year for: Interest (net of amounts capitalized) $ 609,614 $ 449,509 Income taxes (refunds) (3,468 ) 692 See Notes to Consolidated Financial Statements 7 Index Notes to Unaudited Consolidated Financial Statements Note 1 - Description of Business The consolidated financial statements as of and for the periods ending June 30, 2007 and June 30, 2006 of Fansteel Inc. are unaudited but include all adjustments (consisting only of normal recurring adjustments) that management considers necessary for a fair presentation of such financial statements.These financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with Article 10 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements.Operating results during the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Fansteel Inc. and its subsidiaries ("Fansteel" or the "Company") are manufacturers of engineered metal components using the sand castings, investment casting and powdered metal processes. Products manufactured are used in a variety of markets including military and commercial aerospace, automotive, energy, agricultural and construction machinery, lawn and garden equipment, marine, plumbing and electrical hardware and general industrial. For financial reporting purposes, the Company classifies its products into the following two business segments: Advanced Structures, which produces aluminum and magnesium sand castings, and Industrial Metal Components, which produces powdered metal components and investment castings. The Company's business segments have separate management teams and infrastructures that offer different products and services. The Company also has special purpose subsidiaries included as part of discontinued operations that were established solely for the obligation of remediation of environmental issues at former operations of the Company as part of the Second Amended Joint Reorganization Plan (the "Reorganization Plan") that was effective January 23, 2004 (the "Effective Date"). The consolidated financial statements include the accounts of Fansteel Inc. and its subsidiaries.Inter-company accounts and transactions have been eliminated in consolidation. Key managers of Wellman Dynamics Corporation (“Wellman”), a wholly owned subsidiary of Fansteel included in the Advanced Structures segment, were granted 12 shares of Wellman stock in the second quarter 2007. Compensation expense of $164,000 was recorded in the second quarter 2007. Fansteel’s ownership in Wellman was reduced to 98.8% after the grant. The Company’s annual Form 10-K includes more detailed information than is required by the Form 10-Q and it should be read in conjunction with the Company’s Form 10-Q. In the 2006 Annual Report on Form 10-K, the Company disclosed 2006 Comprehensive Loss of $5,604,300 which included the adoption of SFAS 158. Comprehensive Loss for 2006 should not have included the impact of adopting SFAS 158. The effect of adopting SFAS 158 should have been only included in Accumulated Other Comprehensive Loss. The correct Comprehensive Loss for 2006 should have been $5,261,136. The Company will correct the 2006 Comprehensive Loss when it publishes its 2007 Annual Report on Form 10-K. Certain reclassifications have been made to prior periods’ financial statements to conform to the 2007 presentation. 8 Index Note 2 - Earnings per Share SFAS No. 128, "Earnings per Share" requires a dual presentation of earnings per share, basic and diluted. Basic earnings per share are computed by dividing net income (loss) applicable to common shareholders by the weighted average number of common shares outstanding. Diluted earnings per share reflects the increase in average common shares outstanding that would result from the assumed exercise of outstanding stock options, calculated using the treasury stock method, if dilutive. The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Six Months Ended Numerator: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Net loss $ (884,260 ) $ (197,538 ) $ (894,977 ) $ (912,910 ) Denominator: Denominator for basic earnings per share - weighted average shares 3,420,000 3,420,000 3,420,000 3,420,000 Effect of dilutive securities: Employee stock options - Employee restricted stock - Denominator: Denominator for diluted earnings per share - weighted average shares 3,420,000 3,420,000 3,420,000 3,420,000 Basic earnings per share $ (0.26 ) $ (0.06 ) $ (0.26 ) $ (0.27 ) Diluted earnings per share $ (0.26 ) $ (0.06 ) $ (0.26 ) $ (0.27 ) Note 3 - Discontinued Operations including Certain Environmental Remediation Muskogee Facility The Company prior to the Effective Date (“Predecessor Company”) had been licensed by the Nuclear Regulatory Commission (the “NRC”) to possess and use source material at the Muskogee Facility since 1967.Under the Predecessor Company's NRC permit, it was authorized to process ore concentrates and tin slags in the production of refined tantalum products.Licensable quantities of natural uranium and thorium are present in the slags, ores, concentrates and process residues. The Predecessor Company discontinued its Metal Products business segment in 1989.In 1990, the NRC included the Muskogee Facility in the NRC's Site Decommissioning Management Plan.The Predecessor Company completed a remedial assessment in 1993 to determine what areas of the Muskogee Facility were required to undergo decommissioning. During 2002, the Predecessor Company, with the assistance of its third party environmental consultants, prepared a revised Decommissioning Plan, which was submitted to the NRC on January 15, 2003. The revised Decommissioning Plan assumed offsite disposal of all contaminated residues and soils as well as groundwater treatment and monitoring using current criteria for acceptable decommissioning under NRC regulations. Based on then available information, with assistance from third party environmental consultants, the Predecessor Company estimated the total future costs of the revised Decommissioning Plan based upon current costs of decommissioning activities to be $41.6 million.The estimated decommissioning costs consisted of $20.4 million for excavating, hauling, and offsite disposal of residues and soils, $15.6 million for site plans, maintenance, safety, security and consulting costs, and $5.6 million for groundwater treatment and monitoring. 9 Index During 2003, the Predecessor Company continued to maintain the safety and security of the Muskogee Facility.Pursuant to the Reorganization Plan, the Company negotiated with the NRC to develop acceptable mechanisms for providing financial assurance for the decommissioning of the Muskogee Facility.In December 2003, the NRC approved the issuance of an amended NRC License and related Decommissioning Plan to FMRI.At January 23, 2004, the liability for the environmental remediation was $38.7 million, and the recorded discounted liability using a discount rate of 11.3% as part of fresh-start accounting, was $19.2 million.In 2005, FMRI began removal of the residues under phase 1 of the decommissioning plan, which is expected to remove over 80% of the radioactive contaminated residues. In 2005 and 2006, the Company received insurance recoveries from its insurers of which $768,000 and $70,000, respectively, of net insurance recoveries were allocated for a prepayment of the inter-company FMRI $30.6 million note, which in turn was used to reduce its borrowing from the Decommissioning Trust. Phase 1 is behind schedule, but continues in 2007.At June 30, 2007 and December 31, 2006, the gross estimated liability was $29,340,000 and $30,971,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $17,627,000 and $18,106,000, respectively. Lexington Facility The Lexington Facility was constructed in 1954 and ceased operations in 2003. Investigations performed in 1997 as part of a company-wide environmental audit revealed the presence of volatile organic compounds ("VOCs") and PCBs in soils and groundwater in excess of state cleanup levels. The contaminants are believed to have been discharged through a former drainage field. While VOCs were detected at the down gradient boundary of the facility, no VOCs were detected in an unnamed stream that is located down gradient of the facility.To Fansteel's knowledge, the contamination at this site does not pose an imminent threat to health, safety or welfare.In May 2003, the Kentucky Natural Resources and Environmental Protection Cabinet ("KNREPC") requested that the Predecessor Company submit a plan for further characterization of the facility.The Predecessor Company submitted a letter to the KNREPC in September 2003 setting forth a conceptual characterization plan and advising the agency that a detailed Site Characterization Plan will be submitted by FLRI, a special purpose subsidiary, which pursuant to the Reorganization Plan now owns the Lexington facility.An estimated $1.78 million to perform the remedial activities was determined and a liability in that amount was recorded at January 23, 2004.In September 2005, the Company received insurance recoveries from its insurers of which $111,000 of net insurance recoveries were allocated to FLRI as a prepayment of the inter-company FLRI $1.78 million note. FLRI anticipates implementing the Site Characterization Plan in 2007.At June 30, 2007 and December 31, 2006, the gross estimated liability was $1,217,000 and $1,233,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $1,155,000 and $1,129,000, respectively. The land and building of the Lexington facility is included on the balance sheet as property held for sale at $1,327,500, which is the latest appraisal of the property.A number of third parties have expressed interest in the facility.In the second quarter of 2007, FLRI entered into a right of first refusal agreement to purchase the property with a third party for their maintenance of the site. 10 Index Actual costs to be incurred in future periods to decommission the Muskogee facility and the Lexington facility may vary, which could result in adjustment to future accruals, from the estimates, due to, among other things, assumptions related to the quantities of soils to be remediated and inherent uncertainties in costs over time of actual disposal. No anticipated insurance recoveries are included in the recorded environmental liabilities. North Chicago Facility In September 2000, the EPA issued a unilateral administrative order under Section 106 of CERCLA requiring the Predecessor Company to investigate and abate releases of hazardous substances from the North Chicago Facility that were contributing to contamination at an adjacent vacant lot (the "Vacant Lot Site").The Predecessor Company completed an engineering evaluation/cost analysis and submitted it to EPA for review in 2003.The proposed remedial actions at the North Chicago Facility were estimated to cost $2.17 million, for which a liability was recorded at January 23, 2004 as part of the bankruptcy reorganization for a newly formed special purpose subsidiary, North Chicago, Inc (“NCI”).On March 7, 2005, NCI sold the real property to the City of North Chicago (the “City”), transferred the proceeds of $1,400,000 received from the City to the EPA and the Company delivered to the EPA an unsecured, non-interest bearing promissory note in the principal amount of $677,232, payable in equal semi-annual payments to be made over a three-year period beginning nine months after issuance. In September 2005, the Company received insurance recoveries from its insurers of which $147,000 of net insurance recoveries were remitted as a prepayment of the note delivered to the EPA.The Company has made the first four payments due under the promissory note to date. At June 30, 2007 and December 31, 2006, the gross estimated liability was $79,000and $192,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $51,000and $147,000, respectively. Washington Manufacturing On December 31, 2004, the Company sold substantially all of the assets (including, but not limited to, machinery and equipment, raw material items, work-in-process items, finished goods items, receivables, machinery and equipment contracts, customer contracts and supplier contracts, but excluding real estate, fixtures and certain other assets) of the division of the Company known as "Washington Manufacturing" (the "Washington Division") to Whitesell Corporation (“Whitesell”), a customer of the Washington Division, for consideration consisting of a combination of (i) cash (in the initial amount of approximately $2.0 million, subject to post-closing adjustment) and (ii) the assumption by Whitesell of certain liabilities of the Washington Division (in the initial amount of approximately $1.0 million, determined in accordance with U.S. generally accepted accounting principles consistently applied, subject to post-closing adjustment) (collectively, the “Washington Sale”). Whitesell had been leasing the buildings until it vacated in December 2006. The Company is actively trying to sell the property and has classified the property as “Property held for sale” in the accompanying balance sheet.In December 2006 the value of the property was reduced by $738,000 to reflect current market value. On April 23, 2007, the Company received a deposit in escrow for the purchase of the Washington facility at the current book value, but in July 2007 the buyer decided not to purchase the property due to issues with its own financing. 11 Index Results of Discontinued Operations The operations described above are classified as discontinued operations for all periods presented. Discontinued operations reported losses of $1,083,000 and $1,022,000 for the three months ended June 30, 2007 and June 30, 2006, respectively, and $1,878,000 and $1,843,000 for the six months ended June 30, 2007 and June 30, 2006, respectively.The losses for all time periods relate primarily to the accretion of discounted environmental liabilities arising from the Company's unsecured note obligations to its special purpose subsidiaries and the pension note for the terminated pension plan. Note 4 - Other Environmental Remediation Wellman Dynamics Corporation ("Wellman"), a subsidiary of Fansteel Inc., entered into an Administrative Order on Consent with the EPA to perform a RCRA Facility Investigation ("RFI") for the purpose of determining the extent of releases of hazardous wastes and/or hazardous constituents, and, if appropriate, a Corrective Measures Study ("CMS") to evaluate possible corrective action measures that may be necessary at the Iowa Facility owned and operated by Wellman.At January 23, 2004, Wellman had estimated that the cost for conducting the RFI/CMS would be $2,147,000 from 2005 to 2009.At June 30, 2007 and December 31, 2006 the gross estimated liability was $2,003,000 and $2,057,000, respectively, and the recorded discounted liability, using a discount rate of 11.3%, was $1,920,000 and $1,934,000, respectively. Wellman is permitted to operate a sanitary landfill for the disposal of its foundry sand.It is anticipated that, based upon recent projections by third-party consultants, Wellman is likely to be required to close the landfill in 2037 at a future cost approximating $1,166,000. The recorded discounted liability, using a discount rate of 11.3%, at June 30, 2007 and December 31, 2006 was $582,000 and $551,000, respectively. In October 2000, Wellman provided the Iowa Department of Health (the "IDPH") with a "Historical Site Assessment" that identified uranium and thorium concentrations at the site.The IDPH required Wellman to perform a Risk Assessment ("RA") to determine whether the thorium-containing materials are a threat to human health or the environment.Wellman is awaiting the final report, but to its knowledge, the existing data forming the basis for the RA indicates that there is no imminent threat to health, safety or the environment.Wellman anticipates that the IDPH will allow it to address the thorium issue when it closes the sanitary landfill.However, there is a risk that the IDPH will require Wellman to remove or remediate the thorium prior to that time.The current estimated cost to remediate the thorium is $1,075,000. The recorded discounted liability, using a discount rate of 11.3%, at June 30, 2007 and December 31, 2006 was $546,000 and $518,000, respectively. The liabilities were recorded for estimated environmental investigatory and remediation costs based upon an evaluation of currently available facts, including the results of environmental studies and testing conducted for all Predecessor Company-owned sites in 1997 and since, and considering existing technology, presently enacted laws and regulations and prior experience in remediation of contaminated sites. Actual costs to be incurred in future periods at identified sites may vary from the estimates, given the inherent uncertainties in evaluating environmental exposures. Future information and developments will require the Company to continually reassess the expected impact of these environmental matters.These liabilities could be reduced by potential net insurance recoveries that the Company is seeking from its insurers, but there is no assurance any additional net recoveries will be received. No anticipated insurance recoveries are included in the recorded environmental liabilities. 12 Index Note 5 - Debt In order to increase the Company’s liquidity and ability to meet operational and strategic needs, Fansteel Inc. and its wholly-owned subsidiary, Wellman Dynamics Corporation, as borrowers, entered into a Loan and Security Agreement with Fifth Third Bank (Chicago), as lender, on July 15, 2005 with an original principal amount of $15,000,000. As the Company’s businesses have grown, so have the Company’s needs for funding working capital, capital expenditures and other requirements. With the corresponding increase in its borrowing base, consisting of accounts receivable, inventories and machinery and equipment, the Company sought to increase its revolving line of credit above the $15 million level. Accordingly, this loan agreement with Fifth Third Bank was amended on December 4, 2006. Under the December 4, 2006 amended loan facility, subject to certain borrowing conditions, the Company could incur revolving loans, credit card charges and letter of credit issuances in an amount up to $21.5 million from a borrowing base comprised of a percentage of eligible accounts receivable and inventories and $2 million for machinery and equipment.Revolving loans included $1.5 million for borrowing under credit cards issued by the Lender, not subject to the borrowing base. The term was extended with revolving loans due and payable in full on January 5, 2009. As borrowers under this Loan and Security Agreement, the Company is required to meet certain covenants, including those that require minimum EBITDA levels, limit leverage and establish debt service requirements.The interest rate on the line is at prime and there is a .25% unused line fee.Substantially all of the assets of the borrowers are pledged as security for this financing. On June 5, 2007 the Company and Fifth Third Bank again amended the loan facility, increasing the maximum revolving loan amount to $22.5 million.Revolving loans were amended to include $1.5 million for borrowing that is not subject to the borrowing base limits.Any amounts borrowed as part of the $1.5 million will be charged interest at prime rate plus one percentage point.The $1.5 million borrowing revolving note will terminate on September 30, 2007. At June 30, 2007 the Company had letters of credit of $770,000 for casualty insurance collateral and environmental assurance with an interest rate of 1.5%. The Company’s credit availability was $2,587,000 at June 30, 2007.Borrowing under the revolving line of credit is included as short-term borrowings. Note 6 - Income Taxes Deferred income taxes reflect the tax effect of temporary differences between carrying amounts of assets and liabilities for financial reporting purposes and the amounts for income tax purposes. Valuation allowances are established in accordance with provisions of FASB Statement No. 109 “Accounting for Income Taxes”.The valuation allowances are attributable to federal and state deferred tax assets. At June 30, 2007 and December 31, 2006, the Company had potential federal and state income tax benefits from net operating loss carry-forwards of $22.1 million that expire in various years through 2023. 13 Index Valuation allowances have been recorded for the full amount of all net operating loss carry-forwards as the net operating loss carry-forwards are not anticipated to be realized before expiration. Note 7 - Business Segments The Company is a manufacturer of engineered metal components used in a variety of markets including military and commercial aerospace, automotive, agricultural and construction machinery, lawn and garden equipment, marine, plumbing and electrical hardware, and general industrial.For financial reporting purposes, the Company classifies its products into the following two business segments; Advanced Structures, which produces aluminum and magnesium sand castings and Industrial Metal Components, which produces powdered metal components and investment castings. The Company's business segments offer different products and services and have separate management teams and infrastructures. Financial information concerning the Company's segments is as follows: Three Months Ended Six Months Ended Net Sales: June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Advanced Structures $ 10,468,672 $ 10,240,143 $ 21,410,389 $ 20,236,181 Industrial Metal Components 8,739,838 7,070,050 16,130,917 13,645,652 Total Net Sales $ 19,208,510 $ 17,310,193 $ 37,541,306 $ 33,881,833 Operating Income (Loss): Advanced Structures $ 552,493 $ 1,379,703 $ 1,398,847 $ 2,657,866 Industrial Metal Components 616,743 (192,192 ) 964,657 (1,039,358 ) Corporate (565,557 ) - (565,557 ) - Total Operating Income $ 603,679 $ 1,187,511 $ 1,797,947 $ 1,618,508 Intersegment sales are accounted for at prices equivalent to the competitive market prices for similar products. In the second quarter of 2007, Corporate incurred $566,000 of expenses related to unusual professional fees for strategic initiatives and an investigation by a special committee of the Board of Directors that are not allocable to the operating segments. Corporate did not have any of these expenses in 2006. The identifiable assets by business segment, for the periods indicated, are set forth below: June 30, December 31, Identifiable assets: 2007 2006 Advanced Structures $ 17,823,268 $ 18,581,014 Industrial Metal Components 11,188,284 10,562,719 Corporate 15,597,671 14,853,488 Discontinued 1,906,914 3,037,945 Total Assets $ 46,516,137 $ 47,035,166 14 Index Depreciation and capital expenditures by business segment, for the periods indicated, are set forth below: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Depreciation and amortization: 2007 2006 2007 2006 Advanced Structures $ 125,948 $ 98,680 $ 238,581 $ 197,360 Industrial Metal Components 120,465 142,376 234,345 283,808 Corporate 4,596 3,175 9,160 6,194 Discontinued - 7,860 - 15,720 Total depreciation and amortization $ 251,009 $ 252,091 $ 482,086 $ 503,082 Capital expenditures: Advanced Structures $ 206,492 $ 210,359 $ 336,523 $ 543,433 Industrial Metal Components 118,573 36,209 228,124 69,401 Corporate 1,118 4,710 1,118 6,591 Total capital expenditures $ 326,183 $ 251,278 $ 565,765 $ 619,425 15 Index ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the Consolidated Financial Statements and related notes thereto that are included in this Form 10-Q.Certain statements made in this section or elsewhere in this report contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are subject to certain risks, uncertainties and assumptions, which could cause actual results to differ materially from those projected.From time to time, information provided by the Company or statements made by its employees may contain other forward-looking statements.Factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: general economic conditions, including inflation, interest rate fluctuations, trade restrictions and general debt levels; competitive factors, including price pressures, technological development and products offered by competitors; inventory risks due to changes in market demand or business strategies; and changes in effective tax rates.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Results of Operations Three Months Ended June 30, 2007 As Compared To Three Months Ended June 30, 2006 Net Sales The following table sets forth the combined net sales of the Company included in the consolidated statement of operations: Three Months Three Months Ended Ended June 30, 2007 June 30, 2006 Advanced Structures $ 10,468,672 $ 10,240,143 Industrial Metal Components 8,739,838 7,070,050 $ 19,208,510 $ 17,310,193 The Company’s consolidated net sales for the three months ended June 30, 2007 increased $1.9 million, or 11.0%, compared to the three months ended June 30, 2006. The increase was due largely to increased sales of investment castings in the Industrial Metal Components segment. Advanced Structures’ net sales for the three months ended June 30, 2007 increased by $229,000, or 2.2%, compared to the three months ended June 30, 2006.Strong demand for helicopter components, military flight parts and tooling on new programs offset the loss in the second quarter 2006 of a key components contract for missile components. Industrial Metal Components' net sales for the three months ended June 30, 2007 increased $1.7 million, or 23.6%, compared with the three months ended June 30, 2006.Included in segment sales are surcharges for increased metal costs in the quarter ended June 30, 2007 of $1.2 million, which were $525,000 higher than the quarter ended June 30, 2006 due to significant increases in brass, bronze and stainless steel prices. The remainder of this increase was attributable to higher investment casting sales, primarily for new diesel engine programs for trucks and buses. Slightly offsetting this improvement were sales of powdered metal components, which decreased by $90,000, or 3.0%, due to weaker demand from heavy-duty truck customers. 16 Index Cost of Products Sold The following table sets forth the combined cost of products sold of the Company included in the consolidated statement of operations: Three Months % Of Three Months % Of Ended Net Ended Net June 30, 2007 Sales June 30, 2006 Sales Advanced Structures $ 8,963,281 85.6% $ 8,003,727 78.2% Industrial Metal Components 7,061,862 80.8% 6,415,751 90.7% $ 16,025,143 83.4% $ 14,419,478 83.3% Cost of products sold of $16.0 million for the three months ended June 30, 2007 increased by $1.6 million compared to $14.4 million for the three months ended June 30, 2006, due largely to the increase in sales volume. As a percent of sales, cost of products sold at 83.4% for the three months ended June 30, 2007 remained level compared with 83.3% for the three months ended June 30, 2006. In the Advanced Structures segment, cost of products sold of $9.0 million for the three months ended June 30, 2007 increased $1.0 million compared with cost of products sold of $8.0 million for the three months ended June 30, 2006. As a percent of net sales, cost of products increased by 7.4 points for the three months ended June 30, 2007 compared with the three months ended June 30, 2006. Training grant money received in June 2006 and not received in 2007, reduced cost of products sold by 6.0 percentage points in the three months ended June 30, 2006.The remaining increase was mainly due to higher scrap and rework that resulted from a more technically demanding product mix in 2007. The Industrial Metal Components’ cost of products sold increased to $7.1 million for the three months ended June 30, 2007 compared to cost of products sold of $6.4 million for the three months ended June 30, 2006.As a percent of net sales, cost of products were 80.8% for the three months ended June 30, 2007 compared with 90.7% for the three months ended June 30, 2006. Higher volume for investment castings and cost reduction efforts provided the improvement in cost of sales.In addition, the second quarter of 2006 was negatively impacted by expedited freight, inspection costs and scrap related to product issues with a major customer at the investment casting operation that increased cost of products sold for the segment by 1.4 percentage points. Selling, General and Administrative Expense The following table sets forth the combined selling, general and administrative expenses of the Company included in the consolidated statement of operations: 17 Index Three Months % Of Three Months % Of Ended Net Ended Net June 30, 2007 Sales June 30, 2006 Sales Advanced Structures $ 952,898 9.1% $ 856,713 8.4% Industrial Metal Components 1,061,233 12.1% 846,491 12.0% Corporate 565,557 NA - NA $ 2,579,688 13.4% $ 1,703,204 9.8% Selling, general and administrative expenses for the three months ended June 30, 2007 were $2,580,000, an increase of $877,000 over the three months ended June 30, 2006 expenses of $1,703,000. As a percent of sales, selling, general and administrative expenses increased to 13.4% in the second three months of 2007 compared with 9.8% for the second three months of 2006. In the Advanced Structures segment, selling, general and administrative expenses for the three months ended June 30, 2007 increased by $96,000 compared with the three months ended June 30, 2006. As a percent of sales, selling, general and administrative expenses increased to 9.1% in the second three months of 2007 compared to 8.4% in the second three months of 2006. The higher volume and lower selling expenses were offset by $164,000 of compensation expense for 12 shares of stock that were granted in the second quarter of 2007 to key managers of Wellman Dynamics Corporation, a 98.8% owned subsidiary (after the grant) of Fansteel Inc. included in this segment. Selling, general and administrative expenses for Industrial Metal Components segment for the three months ended June 30, 2007 increased $215,000 compared with the three months ended June 30, 2006. The increase is primarily related to higher costs related to audit charges for the Mexico operation and professional fees related to employee recruitment and management training. Selling, general and administrative expenses as a percent of sales increased to 12.1% for the three months ended June 30, 2007 compared with 12.0% for the three months ended June 30, 2006. The increase in volume had a favorable effect. Corporate selling, general and administrative expenses (not allocated to operations) were $566,000 for the three months ended June 30, 2007 compared with $0 for the three months ended June 30, 2006. Expenses in 2007 were for unusual professional fees for strategic initiatives and an investigation by a special committee of the Board of Directors. Operating Income (Loss) The following table sets forth the combined operating income (loss) of the Company included in the consolidated statement of operations: Three months Three months Ended Ended June 30, 2007 June 30, 2006 Advanced Structures $ 552,493 $ 1,379,703 Industrial Metal Components 616,743 (192,192 ) Corporate (565,557 ) - $ 603,679 $ 1,187,511 18 Index Operating income for the three months ended June 30, 2007 decreased $584,000, or 49.2%, compared to the three months ended June 30, 2006. Unusual professional fees of $566,000 incurred in the second quarter of 2007 at Corporate had a negative impact along with $164,000 of compensation expense in the Advanced Structures segment. Results in 2006 included $617,000 in training grant monies at the Advanced Structures segment. Excluding these items, 2007 adjusted operating income would be $763,000 or 134% better than adjusted 2006 operating income. Advanced Structures operating income of $552,000 for the three months ended June 30, 2007 decreased from operating income of $1,380,000 for the three months ended June 30, 2006. Results in the second quarter 2007 included $164,000 of compensation expense for 12 shares of stock that were granted to key managers of Wellman Dynamics Corporation, a 98.8% owned subsidiary (after the grant) of Fansteel Inc. included in this segment. Operating income in the second three months of 2006 included $617,000 of training grants from the state of Iowa. Industrial Metal Components had operating income of $617,000 for the three months ended June 30, 2007 compared to an operating loss of $192,000 for the three months ended June 30, 2006.Higher investment casting sales in 2007 provided much of the improvement for the three months ended June 30, 2007 compared with June 30, 2006. Corporate’s operating loss of $566,000 at June 30, 2007 related to unusual professional fees for strategic initiatives and an investigation by a special committee of the Board of Directors that are not allocable to the operating segments. Unallocated operating expenses for Corporate for the three months ended June 30, 2006 were $0. Other Expenses The following table sets forth the combined other income (expenses) of the Company included in the consolidated statement of operations: Three months Three months Ended Ended June 30, 2007 June 30, 2006 Interest expenses $ (392,625 ) $ (374,063 ) Other (12,406 ) 11,382 $ (405,031 ) $ (362,681 ) Other expense increased $42,000 in the three months ended June 30, 2007 compared to the three months ended June 30, 2006, as interest expense was higher due to the increased level of borrowing. Discontinued Operations Discontinued operations reported a loss of $1,083,000 in the three months ended June 30, 2007 and a loss of $1,022,000 in the three months ended June 30, 2006. The losses for both time periods relate primarily to the accretion of discounted environmental liabilities arising from the Company’s unsecured note obligations to its special purpose subsidiaries and the note payable to the Pension Benefit Guarantee Corporation for the terminated pension plan. 19 Index Income taxes No income tax provision or benefit has been recognized for any periods presented as valuation allowances have been recorded for all net operating loss benefits and net deferred tax assets, except for the gain in discontinued operations from the carry-back refund from the net operating loss related to environmental liabilities. Net Income (Loss) The Company had a net loss of $884,000 for the three months ended June 30, 2007 and a net loss of $198,000 for the three months ended June 30, 2006. 2007 Six Months As Compared To 2006 Six Months Net Sales The following table sets forth the combined net sales of the Company included in the consolidated statement of operations: Six Months Six Months Ended Ended June 30, 2007 June 30, 2006 Advanced Structures $ 21,410,389 $ 20,236,181 Industrial Metal Components 16,130,917 13,645,652 $ 37,541,306 $ 33,881,833 Consolidated net sales for the six months ended June 30, 2007 increased $3.7 million, or 10.8%, from the first six months of 2006 with the majority of the improvement coming from increased sales of investment castings in the Industrial Metal Components segment. In the Advanced Structures segment, net sales for the six months ended June 30, 2007 increased by $1.2 million, or 5.8%, compared to the six months ended June 30, 2006.Helicopter product demand has been strong along with increased demand for military and NASCAR products. These improvements have more than offset the May 2006 loss of a key contract for missile components that accounted for $2.0 million in sales for the six months ended June 30, 2006.Increased tooling sales for aircraft and military products provided additional improvement in this segment. The Industrial Metal Components' net sales for the six months ended June 30, 2007 increased $2.5 million, or 18.2%, compared with the six months ended June 30, 2006.This increase was due to improvement in investment casting sales, which increased $2.6 million, or 34.4%. Investment casting sales benefited from higher volume in all product lines, particularly in the diesel engine product line which provided the majority of the increase.
